COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-277-CV

REBECCA LYNN MAHADY                                                 APPELLANT

                                        V.

JOSEPH DANIEL MAHADY                                                  APPELLEE

                                    ------------

           FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Rebecca Lynn Mahady attempts to appeal from the order

dismissing her divorce for want of prosecution. Appellee Joseph Daniel Mahady

has filed a motion to dismiss the appeal. For the reasons set forth below, we

will grant Appellee’s motion to dismiss the appeal for lack of jurisdiction.

      The trial court dismissed the underlying case for want of prosecution on

May 27, 2009. On June 15, 2009, Rebecca filed a motion to reinstate, but it

was not verified. On June 22, 2009, Rebecca filed another motion to reinstate,


      1
          … See Tex. R. App. P. 47.4.
but it contained only a defective affidavit that was not executed under oath.

On August 11, 2009, Rebecca did file an amended, verified motion to reinstate

and also filed a notice of appeal.

      A trial court has plenary power to reinstate a case within thirty days after

it signs an order of dismissal for want of prosecution. Tex. R. Civ. P. 165a(3),

(4); Neese v. Wray, 893 S.W.2d 169, 170 (Tex. App.—Houston [1st Dist.]

1995, no writ).      A verified motion to reinstate filed within thirty days of

dismissal extends plenary power for the same amount of time as would a

motion for new trial. Tex. R. Civ. P. 165a(3), (4); McConnell v. May, 800
S.W.2d 194, 194 (Tex. 1990) (orig. proceeding).        An unverified motion to

reinstate is, however, a nullity and does not extend the trial court’s plenary

jurisdiction or the deadlines for perfecting an appeal. McConnell, 800 S.W.2d

at 194; In re Garcia, 94 S.W.3d 832, 833 (Tex. App.—Corpus Christi 2002,

orig. proceeding).

      Here, Rebecca’s first motion to reinstate was not verified, and her second

motion contained only a defective affidavit that was not executed under oath.

Consequently, Rebecca’s first two defective motions to reinstate were nullities

and did not extend the deadline for perfecting an appeal. See McConnell, 800
S.W.2d at 194; Garcia, 94 S.W.3d at 833. Rebecca’s verified, August 11

amended motion to reinstate was likewise essentially a nullity because it was

                                        2
not timely filed within thirty days of the order of dismissal and because the trial

court’s plenary power had expired when it was filed. See Mandujano v. Oliva,

755 S.W.2d 512, 514 (Tex. App.—San Antonio 1988, writ denied). Because

neither party timely filed any motion effective to extend the trial court’s plenary

power, any notice of appeal was due no later than June 26, 2009. See Tex.

R. App. P. 25.1(b). Rebecca’s August 11, 2009 notice of appeal was untimely.

See Tex. R. App. P. 26.1.

      Times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or an extension request, we must dismiss

the appeal. See Tex. R. App. P. 25.1(b), 26.1, 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). We therefore grant Joseph’s motion to dismiss

and dismiss Rebecca’s appeal for want of jurisdiction. 2 See Tex. R. App. P.

42.3(a), 43.2(f).




                                                   SUE WALKER
                                                   JUSTICE

PANEL: LIVINGSTON, DAUPHINOT, and WALKER, JJ.

DELIVERED: November 19, 2009




      2
       … To the extent that Joseph’s request for sanctions could be construed
to apply in the event of a dismissal, we decline his request to impose sanctions.

                                        3